(Por la corte, a propuesta del
Juez Presidente Señor del Toro.)
PoR cuanto, el fiscal solicitó la desestimación del resurso establecido en esta causa por no haberse archivado en tiempo el alegato del apelante; y
Poe cuanto, si bien ello es así, el alegato, que revela un detenido estudio del asunto, se archivó diez días antes del se-ñalado para la vista de la moción de desestimación acompa-ñado de una moción jurada contentiva de las causas que exis-tieron, causas — enfermedad seria del único abogado del acu-sado — cuya expresión se reiteró personalmente por el abogado el día de la vista de la moción,
Por tanto, el tribunal, en el ejercicio de su discreción, re-suelve declarar la moción sin lugar y ordena que continúe la tramitación del recurso.